Citation Nr: 0915333	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-28 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served from November 1965 to November 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision from the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant testified before the undersigned Veterans Law 
Judge in December 2007.  A transcript of that hearing is of 
record.  


FINDING OF FACT

Pancreatitis was not manifest in service and is not 
attributable to service.  


CONCLUSION OF LAW

Pancreatitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated 
in July 2004.  The letter provided adequate notice with 
respect to the evidence necessary to establish a claim for 
service connection, but it did not provide notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See Dingess, 
supra.  However, the appellant was subsequently provided 
notice pertaining to these latter two elements in March 2006, 
prior to the issuance of a supplemental statement of the case 
(SSOC).  Although the appellant received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  The Board also notes that the 
appellant is in receipt of Social Security benefits.  
However, the Board notes that since the issue here is whether 
the appellant's disability is related to service, a remand 
for the purpose of obtaining the records is not warranted as 
the records will not be of help.  We further note that the VA 
examinations were adequate.  The examiners reviewed the 
history, established clinical findings and presented reasons 
for the opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim. 

				Factual Background

Service treatment records show that the appellant was struck 
by recoil of a 155 in the right side of his chest in 
September 1967.  Chest and rib x-rays revealed no 
pneumothorax, effusion or fractured ribs.  At separation in 
November 1967, the abdomen and viscera were reported normal, 
and the appellant denied a history of pain or pressure in the 
chest and stomach problems.  However, he reported being hit 
by the chest area in September 1967 and that the doctor noted 
cracked ribs.  

In January 1982, the appellant was admitted to a VA facility 
with complaints of a 6 month history of epigastric pain.  He 
had a complaint of melena for 2-3 years, hematochezia for 6 
months and 3-4 day history of constipation.  The diagnosis 
was small "seizure" of the head of the pancreass.

Post service treatment records show that in March 1982 a 
small dime sized pseudocyst located in the head of the 
pancreas was found.  Pseudocyst has appeared since exam of 
January 1981 was noted in April 1982.  In August 1982, it was 
noted that the enlargement of the head of the pancreas which 
was seen on the previous examinations with no further 
enlargement or evidence of pseudocyst seen.  In August 1988, 
it was noted that the appellant's symptoms were consistent 
with chronic pancreatitis.  Abdominal pain etiology 
uncertain, probable chronic pancreatitis was diagnosed.  
Chronic pancreatitis, severe abdominal pain was noted in 
November 1994.  A prior medical history of acute and chronic 
pancreatitis was noted in March 2004.  

In December 2004, J.J.D, a PA-C, noted that the appellant has 
maintained on a number of occasions over the past several 
years that he sustained rather severe blunt trauma to his 
chest and abdomen in service.  J.J.D. opined that it is 
possible that the appellant's pancreatitis may be related to 
his service injury since it seems to have been a rather 
significant amount of trauma and this may be related to the 
healing process including scar tissue and flow.  

In August 2005, J.J.D. reiterated that the appellant has 
maintained on a number of occasions over the past several 
years that he sustained rather severe blunt trauma to his 
chest and abdomen in service.  He further noted that the 
appellant has a history of chronic pancreatitis with 
complications of weight loss, common bile duct stricture due 
to the pancreatic disease and that the appellant has had 
pancreatic pseudocyst requiring surgical drainage into his 
stomach.  J.J.D. noted that while there are a number of 
reasons including alcohol as a cause of hepatitis, it is 
possible that the appellant's pancreatitis may be related to 
his service injury.  He noted that a blow of that nature to 
any part of an individual's upper torso whether ribs are 
fractured or not can cause damage to any organ system in the 
area.  He noted that the spleen being a very sensitive organ 
would be a very likely candidate for damage as would a 
lacerated liver from a seat belt in an automobile accident 
without rib fractures.  J.J.D. noted that there apparently is 
no mention of ongoing lab work to evaluate spleen or liver 
damage at the time of the injury, so it is possible that his 
pancreatitis may be related to the healing process including 
scar tissue and impeded flow through the pancreas.  
Therefore, he opined that, had the appellant never had the 
injury he would have been less likely to have gotten 
pancreatitis from whatever the source and based on that 
history the appellant should be given service connection.  

At his December 2007 hearing, the appellant reported that he 
served in combat and that while serving in Vietnam he stepped 
behind a 155 Howitzer and was struck by the recoil in the 
chest area.  The appellant testified that at that time he 
sustained an injury that caused problems with the pancreas.  
He reported that after the accident he was still having 
problems breathing and had soreness all over, even though it 
was like 30-45 days later.  The appellant testified that he 
was treated for bruises and that the middle section of his 
ribs was extremely painful for a long time.  He reported that 
he mentioned that at separation and they indicated that they 
thought he may have had an ulcer.  He reported that within a 
year after service he was seen at the VA hospital because he 
had severe pain in the middle of his upper intestine area.  
The appellant testified that in 1970 the doctors thought he 
had a hiatal hernia and that he was hospitalized for almost a 
year in the 1980's and was later diagnosed with pancreatitis.  
The appellant testified that his condition has caused him to 
lose weight and several jobs.  

In an October 2008 gastroenterology note, physician, Dr. M, 
noted that the first evidence of pancreatitis in the C-file 
was in March 1982 when a small pancreatic psuedocyst was 
found.  The examiner noted that the appellant was hit by 
recoil in the chest in September 1967 and that his chest x-
ray was negative.  He noted that there is no evidence in the 
record to indicate that the recoil hit him in the abdomen, a 
requirement if traumatic pancreatitis is to be considered.  
The examiner further noted that the appellant denied 
abdominal complaints at his separation examination in 
November 1967.  The examiner noted that pancreatitis can be 
of traumatic origin and that it is highly unlikely that the 
appellant's pancreatitis was due to trauma in the service.  
The examiner noted that the appellant was not hit in the 
abdomen by the 155's recoil and there was no evidence of 
pancreatic problems between his separation from service in 
1967 until 1982.  The examiner noted that such was too long a 
time for traumatic pancreatitis, if present, to become 
clinically evident.  The examiner noted that when admitted 
for syncope on June 1982 he was drinking six beers per day 
with periodic alcoholic binges and the cause of his 
pancreatitis is most likely due to excessive alcohol intake.  

        Legal Criteria

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, __ 
F.3d __ (C.A. Fed. 2009) (March 5, 2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  A claim 
for service connection generally requires competent evidence 
of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

The Board observes that the provisions of 38 U.S.C.A. § 1154 
(West 2002) are not applicable as the appellant has not 
claimed that his disability was incurred while engaging in 
combat.  He has not presented any satisfactory lay evidence 
of pancreatitis during any form of service.  The Board does 
accept that he was hit by a recoil.

					Analysis 

The appellant has appealed the denial of service connection 
for pancreatitis.  After review of the record, the Board 
finds against the appellant's claim.  

While the evidence of record shows that the appellant has 
pancreatitis, the Board finds that the more persuasive 
evidence shows that his current disability is not 
attributable to service.  At separation in November 1967 the 
appellant reported being hit in the chest area in September 
1967 and that the doctor noted cracked ribs.  However, his 
abdomen and viscera were reported normal at separation, and 
he denied a history of pain or pressure in the chest and 
stomach problems.  The Board recognizes that J.J.D., a P.A.-
C, noted that the appellant has a history of chronic 
pancreatitis with complications of weight loss, common bile 
duct stricture due to the pancreatic disease and that while 
there are a number of reasons including alcohol as a cause of 
hepatitis, it is possible that the appellant's pancreatitis 
may be related to his service injury.  J.J.D. noted that a 
blow of that nature to any part of an individual's upper 
torso whether ribs are fractured or not can cause damage to 
any organ system in the area.  J.J.D. noted that there 
apparently is no mention of ongoing lab work to evaluate 
spleen or liver damage at the time of the injury, so it is 
possible that his pancreatitis may be related to the healing 
process including scar tissue and impeded flow through the 
pancreas.  Therefore, he opined that, had the appellant never 
had the injury he would have been less likely to have gotten 
pancreatitis from whatever the source and based on that 
history the appellant should be given service connection.  
However, the Board notes that in October 2008, a physician, 
Dr. M, noted that the first evidence of pancreatitis in the 
C-file was in March 1982.  The VA examiner noted that there 
is no evidence in the record to indicate that the recoil hit 
the appellant in the abdomen, a requirement if traumatic 
pancreatitis is to be considered.  The examiner further noted 
that the appellant denied abdominal complaints at his 
separation examination in November 1967 and that his in 
service chest x-ray was negative.  The examiner noted that 
pancreatitis can be of traumatic origin and that it is highly 
unlikely that the appellant's pancreatitis was due to trauma 
in the service.  The examiner noted that the appellant was 
not hit in the abdomen by the 155's recoil and there was no 
evidence of pancreatic problems between his separation from 
service in 1967 until 1982.  The examiner noted that such was 
too long a time for traumatic pancreatitis, if present, to 
become clinically evident.  The examiner noted that when 
admitted for syncope on June 1982 he was drinking six beers 
per day with periodic alcoholic binges and the cause of his 
pancreatitis is most likely due to excessive alcohol intake.  

As shown above, the Board is presented with conflicting 
opinions regarding the etiology of the appellant's 
pancreatitis.  The Board notes that both J.J.D. and Dr. M are 
competent to render opinions regarding the etiology of the 
appellant's pancreatitis.  However, based on the record as a 
whole, the Board finds Dr. M's opinion to be more persuasive 
as to the etiology of the appellant's pancreatitis.  In this 
regard, the Board notes that the record shows that Dr. M 
reviewed the appellant's C-file before rendering his medical 
opinion.  Based upon review of the C-file, which apparently 
included a review of the nature and extent of the appellant's 
in service injury, Dr. M noted that there is no evidence in 
the record to indicate that the recoil hit the appellant in 
the abdomen, a requirement if traumatic pancreatitis is to be 
considered.  The Board finds that Dr. M's opinion is 
consistent with the separation examination which revealed 
normal abdomen and viscera and the appellant's denial of a 
history of pain or pressure in the chest and stomach 
problems.  His opinion is also consistent with 15 year gap 
between the appellant's separation and diagnosis of 
pancreatitis.  

The Court has noted that the probative value of medical 
evidence is based on the medical expert's personal 
observation of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 
471 (1993).  Here, a physician has stated that there is a 
concept of traumatic pancreatitis, however, there must be 
abdominal injury, which was not present here and that the 
passage of time makes such relationship unlikely in this 
case.  The Board finds that the statement of the PAC is far 
less convincing.  The statement that a blow to anywhere to 
the upper torso could cause damage to any organ system in the 
area appears to be an overly broad statement, particularly 
when the Veteran denied injury to the abdomen and denied a 
pertinenet history at separation.  Furthermore, the PAC fails 
to adequately explain the passage of time as part of the 
cause and effect analysis.  In sum, the opinion of the PAC 
appears to come from a less well trained medical professional 
and requires far too many assumptions.  In sum, the opinion 
of the physician is far more convincing and probative.

The Board acknowledges that the appellant was struck in the 
right side of his chest in service and that he has maintained 
that this trauma has caused his pancreatitis.  However, the 
Board finds that the more persuasive evidence shows that the 
appellant's pancreatitis is not attributable to service.  To 
the extent that the appellant asserts that there has been 
continuity of symptomatology since service, such assertions 
are inconsistent with the record and are not credible.  The 
Board may discount lay evidence when such discounting is 
appropriate.  As fact finder, the Board is obligated to, and 
fully justified in, determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.  Furthermore the Board can weigh 
the absence of contemporaneous medical evidence against the 
lay evidence of record.  See Buchanan v. Nicholson, 451 F3d 
1331 (2006).  Here, we find the appellant's claim that his 
pancreatitis is attributable to service to be less persuasive 
than the separation examination, the denial of pertinent 
history at separation, the 15 gap between separation and 
being diagnosed, and the opinion of the October 2008 VA 
examiner.  

The Board finds that service connection for pancreatitis is 
not warranted.  The preponderance of the evidence is against 
the claim for service connection.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2008).  


ORDER

Service connection for pancreatitis is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


